DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 15 (the independent claims of the instant application representing an apparatus and a method of operating said apparatus), though US Patent Application Publication Numbers 20190080896, 20120292498 and 20110278917 trapping a plurality of ions having different m/z ratios in a cell and releasing said ions from the cell in a descending order in the m/z ratio (‘0896 paragraph 0059, ‘2498 claims 10-24 and ‘8917 paragraphs 0030), only the ‘8917 reference teaches that this cell is a collision cell. Further, these references fail to teach receiving said ions in a mass analyzer having a plurality of rods to at least one of which an RF voltage is applied wherein an amplitude of said RF voltage is varied from a first value to a lower second value as said released ions are received by the mass analyzer. Claims 2-14 and 16-19 are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881